85 So. 3d 582 (2012)
POLK COUNTY BOARD OF COUNTY COMMISSIONERS and Commercial Risk Management, Appellants,
v.
Monica J. LYON-SPIRES, Appellee.
No. 1D11-4944.
District Court of Appeal of Florida, First District.
April 27, 2012.
Thomas P. Vecchio of Vecchio, Carrier & Feldman, P.A., Lakeland, for Appellants.
Wendy S. Loquasto of Fox & Loquasto, P.A., Tallahassee, Joshua C. Nelson of Smith, Feddeler, Smith & Miles, P.A., Lakeland, and Susan W. Fox of Fox & Loquasto, P.A., Orlando, for Appellee.
PER CURIAM.
In this workers' compensation case, the Employer/Carrier (E/C) seeks review of an order of the Judge of Compensation Claims (JCC) ruling Dr. Khan remains authorized for medical care, and awarding Claimant "a reasonable attorney's fee," reserving jurisdiction to set the amount. As to that portion of the order which determines entitlement to attorney's fees but reserves jurisdiction to set the amount of the fee, we dismiss the appeal for lack of jurisdiction. See Se. Recycling v. Cottongim, 728 So. 2d 342 (Fla. 1st DCA 1999); see also Zampell Refractories, Inc. v. Welch, 61 So. 3d 1160 (Fla. 1st DCA 2011); Wometco Enters. v. Cordoves, 650 So. 2d 1117 (Fla. 1st DCA 1995). As to the remainder of the order, we affirm without further comment.
ROBERTS, WETHERELL, and ROWE, JJ., concur.